StMONDS, J.
This is a bill in equity to determine the construction of a clause in the will of Jones P. Yeazie. It presents the single question, what disposition is to be made of the income of thirty thousand dollars, — a sum set apart for the use of "the widow, and the income of which she received annually during her life,— in the event (which has already occurred,) of her decease, before the arrival of the youngest child at the age of twenty-one years, the period of distribution fixed by the will.
It is the opinion of the court that under the will, upon the death of the widow, the application of the income of the thirty thousand dollars to her use during life having served its purpose, that sum, the thirty thousand dollars, falls into the balance of assets mentioned in the-fourth section of the tenth clause of the will, the annual income of winch is to be paid to all the children of the testator, "each receiving his oy her equal share, until the youngest of my said children that shall live to arrive at the age of twenty-one years, shall arrive at said age.”
The same result follows, if the income of the thirty thousand dollars, during the period between the widow’s death and the time for distribution of the principal, were regarded as not disposed of by the will.
Nothing indicates that the testator intended the income to be invested and accumulate during such a period. -

.Decree accordingly.

Appletox, C. J., WaltoN, Daxfobtii and Vibgix, JJ., concurred.